DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
In view of applicant’s amendment and arguments regarding objections to the claims, the objection is hereby withdrawn.
In view of applicant’s amendment and arguments regarding rejection of claims 6 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant’s arguments have been considered, for examiner’s response please see section Response to Arguments below.  Additionally, new grounds of rejections are presented in this office action necessitated by the applicant’s amendment.

Response to Arguments
On page 7 of the Remarks, with respect to the rejection of claim 6 and 7, the applicant states:
“Thus, all of the transmitted bit streams u’1, u’2, and u’3 are transmitted to all of the client devices, and all of the transmitted bit streams are determined based on the H matrix 516 including parts 513 (H11, H21, H31), 514 (H21, H22 H32); and 515 (H31, H32, H33) from all of the client devices ([0065]).”

Regardless of whether the statement is true or not, the claim language does not forbid transmitting the signal to plurality of devices which would inherently include transmission to a particular device. As is explained below in the body of the rejection, “the first signal” is mapped to the combination of signals u'1-u'3 fed into the transceivers or v1, v2 and v3 transmitted from all of the antennas of the device which is formed in such a way as to include the stream u1 specifically intended for the Client Device 1 606, which is not forbidden by the claim language.

The applicant continues their argument on page 8 of the Remarks, by stating (emphasis by the applicant):
“However, Applicant respectfully submits that the signal transmitted in Perlman (the alleged first signal) is clearly based on a number of factors including the inverted matrix in which every coefficient is affected in part by the coefficients for the client device 1 and coefficients for the client device 2. Thus, this Perlman signal does not teach or suggest the claimed first signal based on coefficients that are independent from the alleged second indicator.”

The examiner disagrees. Claims 6 and 7 only require the generation of the first signal to be based on the coefficients for the second communications apparatus and nothing more. It is the coefficients for the second communications apparatus that have to be determined independently from a second indicator corresponding to the third communications apparatus. The fact that, as the applicant alleges, “the signal transmitted in Perlman (the alleged first signal) is clearly based on a number of factors including the inverted matrix in which every coefficient is affected in part by the coefficients for the client device 1 and coefficients for the client device 2” has nothing to do with the requirement of the claim that the coefficients for the second communications apparatus have to be determined independently from a second indicator corresponding to the third communications apparatus. Any additional transformations of the original matrix that is used to generate the resultant signal does not change the fact that the generated first signal is based on the coefficients for the second communications apparatus, as the examiner pointed out during the interview on July 7, 2021 (not on June 30, 2021, as the applicant erroneously states on page 5 of the Remarks).
In other words, the first indicator 513 and corresponding coefficients H11, H21 and H31 shown in FIG 5 of the resultant matrix 616 shown in FIG 6 are entirely independent from the second indicator 514 with corresponding coefficients shown in FIG 5. And this is sufficient to meet the requirements of the claim since the first signal is still going to be based on the coefficients for the second communication apparatus H11, H21 and H31, being independent from coefficients for the third communications apparatus, regardless of whether any subsequent transformation is performed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 – 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites “wherein the first signal is independent from a second signal which is transmitted from the first communications apparatus to the third communications apparatus.” This claim depends from claim 1 and thus includes all of its limitations. Claim 1, as amended, recites generation of “a first signal for each of the two or more antennas of the first communications apparatus.” The examiner was not able to find in the specification as filed any references to the second signal transmitted to the third communications apparatus being independent from the first signal transmitted to the second communications apparatus for the case when the first signal is transmitted from all of the antennas of the device. In other words, there appears to be no description of generation and transmission of the second signal to a different communications apparatus when the first signal to a first communications apparatus is already assigned to all of the antennas.
The same consideration applies to similarly worded claim 11.
Therefore, the examiner considers claims 8 and 11 as containing new matter.  To overcome this rejection, the applicant is required to point out the exact place in the specification as filed which would provide support for the subject matter of claims 8 and 11 or to amend the claims to bring them in conformance with the specification.

	
Claims 9, 10, 12 and 13 are rejected as being dependent from the rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 20070025464 (Perlman).
Regarding claim 7, Perlman teaches “A first communications apparatus (shown in FIG 5 as base station 500) comprising:
two or more antennas (FIG 5: plurality of antennas 505);
a receiver configured to receive (paragraph 0062: each of the plurality of transceivers 504 for receiving transmissions), from a second communications apparatus (mapped to client device 1 in FIG 5), a first indicator (paragraph 0063: the Coding, Modulation and Signal Processing subsystem 503 of Base Station 500 receives the 1x3 column 513 from Client Device 1 506. Paragraph 0039: the received parameter H is channel characterization data. Each individual matrix element Hij is the channel characterization of the training signal transmission of transmit antenna 104i as received by the receive antenna 105j. This also represents recited by the claim “a first indicator” of the channel between a particular antenna of the base station and particular Client Device, in this case Client Device 1);
a storage configured to store a table corresponding to the first indicator (paragraph 0063: various memories to store the matrix 516, as shown in FIG 5, representing “the first indicator” Hi1 (i=1 … 3). Although disclosed as storing the matrix 516, FIG 5 clearly shows that it is stored also as “a table”);
a processor (paragraphs 0064 – 0065: the Coding, Modulation and Signal Processing subsystem 603 including signal precoding logic 630) configured to determine a matrix of coefficients based on the first indicator (paragraph 0063: As the Coding, Modulation and Signal Processing subsystem 503 of Base Station 500 receives the 1x3 column 513-515, from each Client Device 506-508, it stores it in a 3x3 H matrix 516 with the resultant matrix shown in Fig. 6 as 616. In other words, the matrix 616 shown in FIG 6 is “determined”, and it is based, in part, on the 1x3 column 513 from Client Device 1 506, as the claim requires. Thus, recited in this limitation “a matrix of coefficients” is mapped to the matrix 616 in FIG 6), wherein coefficients for the second communications apparatus are determined independently from a second indicator which is transmitted from a third communications apparatus to the first communications apparatus (“a second indicator which is transmitted from a third communications apparatus to the first communications apparatus” is mapped to the 1x3 column 514 of Hij transmitted from Client Device 2 507 to the base station 500 shown in FIG 5. As may be seen from FIG 6, in the matrix 616 “coefficients for the second communications apparatus” comprising the first column of Hij “are determined independently from a second indicator” comprising the second column of Hij. Indeed, the first column of Hij from Client Device 1 506 and comprising “coefficients for the second communications apparatus” in the matrix was received independently from the reception of the second column of Hij from Client Device 2 507, which is also “a second indicator”), and to generate a first signal for each of the two or more antennas of the first communications apparatus based on the coefficients for the second communications apparatus (paragraph 0065: signal precoding logic 630 uniquely coding the signal transmitted from each of the antennas 605 (“generate a first signal for each of the two or more antennas”) based on the signal characterization matrix 616. More specifically, the precoding logic 630 multiplies the three bit streams u1-u3 in FIG. 6 by the inverse of the H matrix 616 producing three new bit streams, u'1-u'3, which are shown in FIG 6 to be individually fed into transceivers 604 each connected to the respective antenna 605. Thus, the signal for the antennas is based on the matrix 616 and thus is at least in part “based on the coefficients for the second communications apparatus”. In other words, “a first signal” corresponds to the combination of signals u'1-u'3 fed into the transceivers or v1, v2 and v3 transmitted from all of the antennas of the device which is formed in such a way as to include the stream u1 specifically intended for the Client Device 1 606. Paragraph 0068: the transmitter (“first communications apparatus”) solves for each vi at the transmitter before the signals have been transformed by the channel. Each antenna 609 receives ui already separated from the other un-1 bit streams intended for the other antennas 609. Thus, the Client Device 1 606 receives only the stream u1); and
a transmitter (each of the plurality transceivers 604 shown in FIG 6) configured to transmit the first signal to the second communications apparatus (paragraph 0065: The three precoded bit streams are then converted to analog by D/A converters and transmitted as RF by Transceivers 604 and antennas 605 as combination of v1, v2 and v3 to all Client Devices 1 – 3 606 – 608 which inherently includes transmission to the Client Device 1 606 being “the second communications apparatus”).”

Additional explanations may be found in section Response to Arguments above which is incorporated herein by reference.

Regarding claim 6, this claim is for a method performed by a device claimed in claim 7 above. Since claims 6 and 7 have similar limitations, Perlman teaches all steps of the method claimed in claim 6 and, therefore, claim 6 is rejected because of the same reasons as set forth in the rejection of claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 – 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20070025464 (Perlman).
Regarding claim 8 and 11, Perlman does not teach “wherein the first signal is independent from a second signal which is transmitted from the first communications apparatus to the third communications apparatus.”
However, the claim does not define any limitations with respect to generation of the “second signal”. Therefore, within the concept of broadest reasonable interpretation, transmission of the second signal to the third communications apparatus may take place at entirely different time instant from the transmission of the first signal to the second communications apparatus. For example, it may take place next day, next week, etc. Thus, if the first signal is mapped to a signal transmitted at a first point in time and was generated based on coefficients for the second communications apparatus, and specifically for the values of the coefficients for that first point of time, the second signal generated at a later, second, point of time (e.g. next day) will be based on entirely different values for the coefficients (see paragraph 0070 with regards to the channel characterization matrix 616 at the Base Station being continually updated for the mobile Client Devices) and thus will be “independent” from the first signal transmitted a day earlier. Although in Perlman the total signal transmitted from all of the antennas is transmitted to all of the Client Devices, it inherently includes transmission specifically to the third communications apparatus, such as Client Device 2 607 in FIG 6.
The examiner recommends including the word “simultaneously” prior to “transmitted” to overcome such interpretation, provided there is appropriate support in the specification as filed.
Regarding claim 9 and 12, Perlman teaches or fairly suggests “wherein the second signal is generated based on coefficients for the third communications apparatus (indeed, just as in the case of generation of the first signal for transmission to the Client Device 1 606 (“second communications apparatus”) being based on coefficients for the second communications apparatus H11, H21 and H31 shown in FIG 5 at a first point in time, generation of the second signal for transmission to the Client Device 2 607 (“third communications apparatus”) at a later point of time is also going to be based on then current appropriate coefficients as part of the second indicator 514 shown in FIG 5).”
Regarding claim 10 and 13, Perlman teaches or fairly suggests “wherein the coefficients for the third communications apparatus are determined based on the second indicator (indeed, just as in the case of coefficients for the second communications apparatus (Client Device 1 606) being included in the first indicator 513 in FIG 5 at a first point in time, the coefficients for the third communications apparatus (Client Device 2 607) are included in the second indicator 514 in FIG 5 at a later point of time).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648